Exhibit 10.1

AMENDMENT TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDMENT TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”), dated as of October 24, 2012 and effective as of October 1, 2012,
is made by and between TransDigm Group Incorporated, a Delaware corporation (the
“Company”), and W. Nicholas Howley (“Executive”).

W I T N E S S E T H:

WHEREAS, the Company and Executive are parties to the Second Amended and
Restated Employment Agreement, dated as of February 24, 2011 (the “Employment
Agreement”) setting forth certain terms and conditions of Executive’s employment
with the Company; and

WHEREAS, the Company and Executive desire to amend the Employment Agreement on
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

1. Amendments. Each of Section 4(h), Section 4(i) and Section 4(j) of the
Employment Agreement is hereby deleted in its entirety.

2. Counterparts. This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.

3. Governing Law. This Amendment shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of Ohio.

4. Full Force and Effect. Except as expressly amended by this Amendment, all
other terms and conditions of the Employment Agreement shall remain in full
force and effect and unmodified hereby.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment on the date and
year first above written.

 

TRANSDIGM GROUP INCORPORATED By:   /s/ Gregory Rufus Name:   Gregory Rufus
Title:   Executive Vice President and Chief Financial Officer EXECUTIVE /s/ W.
Nicholas Howley W. Nicholas Howley

 

-2-